Exhibit 10.43



CURTISS-WRIGHT CORPORATION

EMPLOYEE STOCK PURCHASE PLAN

As Amended, effective January 1, 2010

ARTICLE I

PURPOSE

          1.01 The purpose of this Curtiss-Wright Corporation Employee Stock
Purchase Plan (the “Plan”) is to provide employees of Curtiss-Wright Corporation
(the “Company”) and its Subsidiary Corporations with an opportunity to acquire a
proprietary interest in the Company through the purchase of shares of common
stock of the Company (“Company Stock”). It is the intention of the Company that
the Plan qualify as an “employee stock purchase plan” under Section 423 of the
Internal Revenue Code. Accordingly, the provisions of the Plan shall be
construed in a manner consistent with the requirements of that section of the
Code.

ARTICLE II

DEFINITIONS

          2.01 “Account” means the account maintained on behalf of each
Participant by the Administrator for the purpose of investing in Company Stock
and engaging in other transactions permitted under the Plan;

          2.02 “Administrator” means the same as Plan Administrator defined in
Section 2.18.

          2.03 “Board” means the Board of Directors of the Company;

          2.04 “Committee” means the individuals appointed by the Board to
administer the Plan;

          2.05 “Code” means the Internal Revenue Code of 1986, as amended from
time to time, including the rules, regulations and interpretations promulgated
thereunder;

          2.06 “Company” means the Curtiss-Wright Corporation and its Subsidiary
Corporations;

          2.07 “Company Stock” means Company common stock and such other
securities as may be substituted (or resubstituted) for Company Stock pursuant
to Section 11.05;

          2.08 “Compensation” means cash remuneration that is paid to the
Employee by the Company (or an affiliate) during the calendar year for the
performance of services and includible in gross income, including, and limited
to, gross base salary, Code Section 125 elective payroll deduction
contributions; elective payroll deduction contributions made under this Plan;
and elective payroll deduction contributions made under any qualified retirement
plan;

--------------------------------------------------------------------------------



          2.09 “Effective Date” means December 1, 2003, subject to approval by
the holders of the majority of the common stock present and represented at a
special or annual meeting of the shareholders held on or before such date. If
the Plan is not so approved, the Plan shall not become effective;

          2.10 “Employee” means any active employee of the Company or a
Subsidiary Corporation;

          2.11 “Enrollment Date” means the first day of the next regularly
scheduled payroll period for the Company or a Subsidiary Corporation, as
applicable;

          2.12 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time;

          2.13 “Exercise Date” means the last day of each Offering Period;

          2.14 “Fair Market Value” means the fair market value of a share of
Company Stock, which, as of any given date, shall be the average of the highest
and lowest sales prices of a share of Company Stock reported on a consolidated
basis for securities listed on the New York Stock Exchange for trades on the
date as of which such value is being determined or, if that day is not a Trading
Day, then on the latest previous Trading Day;

          2.15 “Offering Period” means the approximate period established by the
Committee, not to exceed 27 months;

          2.16 “Participant” means any Employee who (i) is eligible to
participate in the Plan under Section 3.01 hereof and (ii) elects to
participate;

          2.17 “Plan” means the Curtiss-Wright Corporation Employee Stock
Purchase Plan;

          2.18 “Plan Administrator” means the person or entity designated by the
Company to act as administrator for the Plan or any successor thereto;

          2.19 “Purchase Price” means an amount equal to 85% of the Fair Market
Value of a share of Company Stock on the Exercise Date;

          2.20 “Reserves” means the number of shares of Company Stock covered by
all options under the Plan which have not yet been exercised and the number of
shares of Company Stock which have been authorized for issuance under the Plan
but which have not yet become subject to options; and

          2.21 “Subsidiary Corporation” means any corporation (other than the
Company) in which the Company owns directly, or indirectly through subsidiaries,
at least fifty percent (50%) of the total combined voting power of all classes
of stock, or any other entity (including, but not limited to, partnerships and
joint ventures) in which the Company owns at least fifty percent (50%) of the
combined equity thereof.

2

--------------------------------------------------------------------------------



ARTICLE III

ELIGIBILITY AND PARTICIPATION

          3.01 An Employee may become a Participant in the Plan by giving
instructions authorizing payroll deductions to the Administrator in such manner
and form as prescribed by the Administrator no later than 15 days prior to the
first day of an Offering Period (unless a later time for filing such
instructions is set by the Committee for all Employees with respect to a given
Offering Period). Payroll deductions for an Employee shall commence with the
first payroll period that begins at least 15 days following the date such
instructions are received by the Administrator.

          3.02 Notwithstanding any provisions of the Plan to the contrary, no
Employee shall be granted an option to participate in the Plan to the extent
that:

          (a) immediately after the grant, such Employee would own stock, and/or
hold outstanding options to purchase stock, possessing 5% or more of the total
combined voting power or value of all classes of stock of the Company
(determined under the rules of Section 424(d) of the Code); or

          (b) immediately after the grant, such Employee’s right to purchase
Company Stock under all employee stock purchase plans (as defined in Section 423
of the Code) of the Company and any Subsidiary Corporation would accrue at a
rate which exceeds $25,000 in fair market value of such Company Stock
(determined at the time such option is granted) for each calendar year in which
such option would be outstanding at any time.

ARTICLE IV

OFFERINGS

          4.01 The Plan will be implemented by offerings of Company Stock
established by the Committee, not to exceed 27 months. The Committee shall have
the power to change the beginning date, ending date, and duration of Offering
Periods with respect to future offerings without stockholder approval if such
change is announced at least five days prior to the scheduled beginning of the
first Offering Period to be affected thereafter, provided that Offering Periods
will in all cases comply with applicable limitations under Section 423(b)(7) of
the Code.

ARTICLE V

PAYROLL DEDUCTIONS

          5.01 A Participant may elect to have deductions made for each payroll
period during an Offering Period in an amount equal to any whole percentage from
1% to 10% of his or her Compensation received for the payroll period; provided,
that the maximum amount of payroll deductions may not exceed $21,250 for each
year. To the extent necessary to comply with Section 423(b)(8) of the Code and
the limitations on purchase contained herein, a Participant’s payroll deductions
may be decreased to 0% during any Offering Period which is scheduled to end
during any calendar year, such that the aggregate of all payroll deductions
accumulated with

3

--------------------------------------------------------------------------------



respect to such calendar year is no greater than $21,250; and provided, further
that no Participant may purchase more than 10,000 shares of Company Stock during
any offering period. The Company, in its discretion, may increase and decrease
the maximum percentage amount (but not the maximum dollar amount) without
formally amending the plan; provided, however, the maximum percentage amount
shall be a uniform percentage of Compensation for all Participants.

          5.02 An individual Account shall be maintained by the Administrator
for each Participant in the Plan. All payroll deductions made for a Participant
shall be credited to his or her Account. A Participant may not make any separate
cash payment into such account except when on leave of absence and then only as
provided in Section 7.03. No interest shall accrue or be paid on any payroll
deductions or any other amounts credited to a Participant’s Account.

          (a) A Participant may discontinue his or her participation in the Plan
or may decrease the rate of his or her payroll deductions during the Offering
Period by giving instructions authorizing a change in payroll deduction rate to
the Administrator in such manner and form as prescribed by the Administrator.

          (b) A Participant may increase the rate of his or her payroll
deductions prior to an Offering Period by giving instructions authorizing a
change in payroll deduction rate to the Administrator within 15 days prior to
the first day of the Offering Period in such manner and form as prescribed by
the Administrator. The change in rate shall become effective with the first
payroll period that begins at least 15 days following the date such instructions
are received by the Administrator. A Participant’s payroll deduction
authorization agreement shall remain in effect for successive Offering Periods
until the Participant provides new instructions to the Administrator or
terminates employment as provided in Section 7.02.

          5.03 If at any time the number of shares of Company Stock available
for purchase under the Plan is insufficient to grant to each Participant the
right to purchase the full number of shares to which he otherwise would be
entitled, then each Participant will have the right to purchase that number of
available shares of Company Stock that is equal to the total number of available
shares of Company Stock multiplied by a fraction, the numerator of which is the
amount of Compensation credited to the Participant’s Account for the Offering
Period, and the denominator of which is the total amount of Compensation
credited to the Accounts of all Participants for the Offering Period.

ARTICLE VI

GRANT AND EXERCISE OF OPTION

          6.01 On the first day of each Offering Period, each Employee
participating in such Offering Period shall be deemed to have been granted an
option to purchase on the Exercise Date of such Offering Period, at the
applicable Purchase Price, up to a number of shares of Company Stock determined
by dividing such Employee’s payroll deductions credited to his or her Account as
of the Exercise Date by the applicable Purchase Price; provided that such
purchase shall be subject to the limitations set forth in Sections 3.02 and
8.01. Exercise of the option shall occur as provided in Section 6.02, unless the
Participant has withdrawn the amount credited to his or her Account upon
withdrawal from the Plan pursuant to Section 7.01 or such amount has been
distributed to the Participant upon termination of employment pursuant to

4

--------------------------------------------------------------------------------



Section 7.02. To the extent not exercised, the option shall expire on the last
day of the Offering Period.

          6.02 A Participant’s option for the purchase of shares shall be
exercised automatically on the Exercise Date, and the maximum number of shares
(including fractional shares) subject to the option shall be purchased for such
Participant at the applicable Purchase Price with the accumulated payroll
deductions credited to his or her Account.

          6.03 During a Participant’s lifetime, options held by such Participant
shall be exercisable only by that Participant and are not transferable other
than by will or by the laws of descent and distribution.

          (a) At or as promptly as practicable after the Exercise Date for an
Offering Period, the Company shall deliver the shares of Company Stock purchased
to the Administrator for deposit into the Participants’ Accounts.

          (b) Cash dividends on any Company Stock credited to a Participant’s
Account will be automatically reinvested in additional shares of Company Stock;
such amounts will not be available in the form of cash to Participants. All cash
dividends paid on Company Stock credited to a Participant’s Account will be paid
over by the Company to the Administrator at the dividend payment date. The
Administrator will aggregate all purchases of Company Stock in connection with
the Plan for a given dividend payment date. Purchases of Company Stock for
purposes of dividend reinvestment will be made as promptly as practicable (but
not more than 30 days) after a dividend payment date. The Administrator will
make such purchases, as directed by the Committee, either (i) in transactions on
any securities exchange upon which Company Stock is traded, or (ii) directly
from the Company at 100% of the Fair Market Value of a share of Company Stock on
the dividend payment date. Any shares of Company Stock distributed as a dividend
or distribution in respect of shares of Company Stock or in connection with a
split of the Company Stock credited to a Participant’s Account will be credited
to such Account. In the event of any other non-cash dividend or distribution in
respect of Company Stock credited to a Participant’s Account, the Administrator
will, if reasonably practicable and at the direction of the Committee, sell any
property received in such dividend or distribution as promptly as practicable
and use the proceeds to purchase additional shares of Company Stock in the same
manner as cash paid over to the Administrator for purposes of dividend
reinvestment.

          (c) Each Participant will be entitled to vote the number of shares of
Company Stock credited to his or her Account (including any fractional shares
credited to such Account) on any matter as to which the approval of the
Company’s stockholders is sought.

          6.04 (a) During the first two years from the first day of an Offering
Period, a Participant may sell, but may not transfer or withdraw, the shares of
Company Stock acquired during such Offering Period and credited to his or her
Account. During such two-year period, all sales of shares of Company Stock
acquired during the Offering Period shall only be effectuated by the
Administrator on the Participant’s behalf.

          (b) Following the completion of two years from the first day of an
Offering Period, a Participant may elect to withdraw from his or her Account
shares of Company Stock acquired during such Offering Period or may elect to
transfer such shares from his or her

5

--------------------------------------------------------------------------------



Account to an account of the Participant maintained with a broker-dealer or
financial institution. If a Participant elects to withdraw shares from his or
her account, one or more certificates for whole shares shall be issued in the
name of, and delivered to, the Participant, with such Participant receiving cash
in lieu of fractional shares based on the Fair Market Value of a share of
Company Stock on the date of withdrawal. If shares of Company Stock are
transferred from a Participant’s Account to a broker-dealer or financial
institution that maintains an account for the Participant, only whole shares
shall be transferred and cash in lieu of any fractional share shall be paid to
such Participant based on the Fair Market Value of a share of Company Stock on
the date of transfer. A Participant seeking to withdraw or transfer shares of
Company Stock must give instructions to the Administrator in such form and
manner as may be prescribed by the Administrator, which instructions will be
acted upon as promptly as practicable. Withdrawals and transfers will be subject
to any fees imposed in accordance with Section 10.05.

ARTICLE VII

WITHDRAWAL FROM PLAN AND TERMINATION OF EMPLOYMENT

          7.01 If a Participant decreases his or her payroll deduction rate to
zero during an Offering Period, he or she shall be deemed to have withdrawn from
participation in the Plan. Any payroll deductions credited to the Participant’s
account will be used to exercise his or her option for the purchase of Company
Stock on the next Exercise Date. Payroll deductions shall not resume at the
beginning of the succeeding Offering Period unless the Participant provides to
the Administrator new instructions authorizing payroll deductions. A Participant
who withdraws from participation in the Plan may withdraw the Company Stock
credited to his or her Account only as provided in Section 6.04.

          7.02 Upon a Participant’s termination of employment with the Company
and all Subsidiary Corporations for any reason (including termination because of
the Participant’s death), the payroll deductions credited to such Participant’s
Account during the Offering Period but not yet used to exercise the option shall
be returned to such Participant or, in the case of his or her death, to the
person or persons entitled thereto under Section 10.01, and such Participant’s
option shall be automatically terminated. The Administrator shall continue to
maintain the Participant’s Account until the earlier of such time as the
Participant withdraws or transfers all Company Stock in the Account, which
withdrawal or transfer shall be permitted only as provided in Section 6.04 or
two years after the Participant ceases to be employed by the Company and its
Subsidiary Corporations. At the expiration of such two-year period, the
Administrator shall distribute to the Participant (or, if the termination of
employment is because of death, to the person or persons entitled to the
distribution under Section 10.01) the shares of Company Stock in the
Participant’s Account in certificated form or transfer such shares of Company
Stock from the Participant’s Account to an account of the Participant (or the
Participant’s beneficiary) maintained with a broker-dealer or financial
institution. The provisions of Section 6.04 shall apply to a distribution of
shares of Company Stock on termination of employment under this Section 7.02.

          7.03 If a Participant goes on an authorized leave of absence for any
reason, such Participant shall have the right to elect to: (a) withdraw all of
the payroll deductions credited to the Participant’s Account, (b) discontinue
contributions to the Plan but have the amount credited to his or her Account
used to purchase Company Stock on the next Exercise

6

--------------------------------------------------------------------------------



Date, or (c) remain a Participant in the Plan during such leave of absence,
authorizing deductions to be made from payments by the Company to the
Participant during such leave of absence to the extent that amounts payable by
the Company to such Participant are sufficient to meet such Participant’s
authorized Plan deductions. Unless a Participant on an authorized leave of
absence returns to employment with the Company or a Subsidiary Corporation
within ninety (90) days after the first day of his or her authorized leave of
absence, such Participant shall be deemed to have terminated employment and the
provisions of Section 7.02 shall apply. Notwithstanding the above, if the
authorized leave of absence exceeds 90 days and the Participant is guaranteed
reemployment with the Company either by statute of by contract, the Participant
shall not be deemed to have terminated employment on the ninety-first (91st)
day.

          7.04 For the purposes of the Plan, a Participant’s employment with the
Company or a Subsidiary shall be considered to have terminated effective on the
last day of the Participant’s actual and active employment with the Company or
Subsidiary, whether such day is selected by agreement with the Participant or
unilaterally by the Company or Subsidiary and whether with or without advance
notice to the Participant. For the avoidance of doubt, no period of notice that
is given or ought to have been given under applicable law in respect of such
termination of employment will be taken into account in determining entitlement
under the Plan.

ARTICLE VIII

COMPANY STOCK

          8.01 Subject to adjustment as provided in Section 11.05 hereof, the
maximum number of shares of Company Stock that shall be reserved for sale under
the Plan shall be 500,000. Such shares shall be either authorized and unissued
shares or shares which have been reacquired by the Company. If the total number
of shares which would otherwise be subject to options granted during an Offering
Period exceeds the number of shares of Company Stock then available under the
Plan (after deduction of all shares of Company Stock for which options have been
exercised or are then outstanding), the provisions of Section 5.03 shall apply.
In such event, the Committee shall give written notice to each Participant of
such reduction of the number of option shares affected thereby and shall
similarly reduce the rate of payroll deductions, if necessary.

          8.02 The Participant will have no interest in Company Stock covered by
his or her option until such option has been exercised.

ARTICLE IX

CHANGE IN CONTROL

          9.01 A “Change in Control” shall mean the occurrence during the term
of the Agreement of:

7

--------------------------------------------------------------------------------



          (a) An acquisition (other than directly from the Company) of any
common stock of the Company (“Common Stock”) or other voting securities of the
Company entitled to vote generally for the election of directors (the “Voting
Securities”) by any “Person” (as the term person is used for purposes of Section
13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), immediately after which such Person has “Beneficial Ownership” (within
the meaning of Rule 13d–3 promulgated under the Exchange Act) of twenty percent
(20%) or more of (i) the then outstanding shares of Common Stock, (ii) the
combined voting power of the Company’s then outstanding Voting Securities or
(iii) the voting power to elect a majority of the Company’s Board of Directors;
provided, however, in determining whether a Change in Control has occurred,
Voting Securities which are acquired in a Non-Control Acquisition (as
hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control; provided, further, however, that with respect to any
acquisition of Beneficial Ownership Caroline W. Singleton, as the Sole Trustee
of the Singleton Family Trust or the Singleton Group, L.L.C. (collectively
referring to Caroline Singleton, Singleton Family Trust and Singleton Group
L.L.C. as “Singleton”), the reference to twenty percent (20%) in this Section
17.6(a) and Section 17.6(c) shall be deemed to be twenty-two percent (22%) for
purposes of Singleton. A “Non-Control Acquisition” shall mean an acquisition by
(i) an employee benefit plan (or a trust forming a part thereof) maintained by
(A) the Company or (B) any corporation or other Person of which a majority of
its voting power or its voting equity securities or equity interest is owned,
directly or indirectly, by the Company (a “Subsidiary”) (ii) the Company or its
Subsidiaries, or (iii) any Person in connection with a Non-Control Transaction
(as hereinafter defined); or

          (b) The individuals who, as of June 1, 1998, are members of the Board
(the “Incumbent Board”), cease for any reason to constitute at least a majority
of the members of the Board; provided, however, that if the election, or
nomination for election by the Company’s shareholders, of any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Agreement, be considered as a member of the
Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a–11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest; or

          (c) The consummation of:

8

--------------------------------------------------------------------------------



          (1) A merger, consolidation or reorganization to which the Company is
a party or in which securities of the Company are issued, unless such merger,
consolidation or reorganization is a “Non-Control Transaction.” A “Non-Control
Transaction” shall mean a merger, consolidation or reorganization with or into
the Company or in which securities of the Company are issued where (i) the
shareholders of the Company, immediately before such merger, consolidation or
reorganization, own directly or indirectly immediately following such merger,
consolidation or reorganization, at least sixty percent (60%) of the combined
voting power of the outstanding voting securities of the corporation resulting
from such merger or consolidation or reorganization (the “Surviving
Corporation”) in substantially the same proportion as their ownership of the
Voting Securities immediately before such merger, consolidation or
reorganization, (ii) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least a majority of the members of
the board of directors of the Surviving Corporation, or a corporation
beneficially directly or indirectly owning a majority of the combined voting
power of the outstanding voting securities of the Surviving Corporation, and
(iii) no Person other than (A) the Company, (B) any Subsidiary, (C) any employee
benefit plan (or any trust forming a part thereof) that, immediately prior to
such merger, consolidation or reorganization, was maintained by the Company, the
Surviving Corporation, or any Subsidiary, or (D) any Person who, immediately
prior to such merger, consolidation or reorganization had Beneficial Ownership
of twenty percent (20%) or more of the then outstanding Voting Securities or
common stock of the Company, has Beneficial Ownership of twenty percent (20%) or
more of the combined voting power of the Surviving Corporation’s then
outstanding voting securities or its common stock.

          (2) A complete liquidation or dissolution of the Company; or

          (3) The sale or other disposition of all or substantially all of the
assets of the Company to any Person (other than a transfer to a Subsidiary or a
distribution to the Company’s shareholders); or

          (4) The sale or other disposition of all or substantially all of the
assets of the Subsidiary which employs Executive to any Person (other than a
transfer to a Subsidiary or a distribution to the Company’s shareholders);

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding common stock or Voting
Securities as a result of the acquisition of Common Stock or Voting Securities
by the Company which, by reducing the number of shares of Common Stock or Voting
Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Person, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of shares of Common Stock or Voting Securities by the Company, and
after such share acquisition by the Company, the Subject Person becomes the
Beneficial Owner of any additional shares of Common Stock or Voting Securities
which increases the percentage of the then outstanding shares of Common Stock or
Voting Securities Beneficially Owned by the Subject Person, then a Change in
Control shall occur.

          9.02 In the event of a Change in Control, the Offering period shall
terminate immediately, unless otherwise provided by the Committee.

9

--------------------------------------------------------------------------------



ARTICLE X

ADMINISTRATION

          10.01 The Plan shall be administered by the Committee. Subject to the
express provisions of the Plan, the Committee shall have full and discretionary
authority to interpret and construe all provisions of the Plan, to adopt rules
and regulations for administering the Plan, and to make all other determinations
deemed necessary or advisable for administering the Plan. The Committee’s
determination on the foregoing matters shall be final and conclusive. The
Committee may, in its discretion, delegate some or all of its authority to one
or more employees or officers of the Company.

          10.02 Decisions of the Committee shall be final, conclusive and
binding upon all persons, including the Company, any Participant, any
stockholder, and any of the Company or its Subsidiaries. A majority of the
members of the Committee may determine its actions and fix the time and place of
its meetings.

          10.03 Members of the Committee, and any officer or employee of the
Company acting at the direction, or on behalf, of the Committee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.

          10.04 The Administrator will act as administrator under the Plan, and
will perform such duties as are set forth in the Plan and in any agreement
between the Company and the Administrator. The Administrator will establish and
maintain, as agent for each Participant, an Account and any subaccounts as may
be necessary or desirable for the administration of the Plan.

          10.05 The costs and expenses incurred in the administration of the
Plan and maintenance of Accounts will be paid by the Company, including annual
fees of the Administrator and any brokerage fees and commissions for the
purchase of Company Stock upon reinvestment of dividends and distributions. The
foregoing notwithstanding, the Administrator may impose or pass through to the
Participants a reasonable fee for the withdrawal of Company Stock in the form of
stock certificates and reasonable fees for other services unrelated to the
purchase of Company Stock under the Plan, to the extent approved in writing by
the Company and communicated to Participants. Under no circumstance shall the
Company pay any brokerage fees and commissions for the sale of Company Stock
acquired under the Plan by a Participant.

ARTICLE XI

MISCELLANEOUS

          11.01 Subject to applicable law, a Participant may file a written
designation of a beneficiary who is to receive any shares and cash from the
Participant’s Account under the Plan in the event of (a) such Participant’s
death subsequent to an Exercise Date on which the option is exercised but prior
to a distribution to such Participant of shares or cash then held in the
Participant’s Account or (b) such Participant’s death prior to exercise of the
option. The

10

--------------------------------------------------------------------------------



Participant may change such designation of beneficiary at any time by written
notice. In the event of the death of a Participant and in the absence of a
beneficiary validly designated under the Plan who is living at the time of such
Participant’s death, any shares or cash to be distributed on the Participant’s
death shall be delivered to the Participant’s estate.

          11.02 Neither payroll deductions credited to a Participant’s Account
nor any rights with regard to the exercise of an option or to receive Company
Stock under the Plan may be assigned, transferred, pledged, or otherwise
disposed of in any way by the Participant other than by will or the laws of
descent and distribution as provided in Section 11.01. Any such attempted
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may, in its sole discretion, treat such action as an
election to withdraw funds.

          11.03 The Company or any designated Subsidiary is authorized to
withhold from any payment to be made to a Participant, including any payroll and
other payments not related to the Plan, amounts of withholding and other taxes
due in connection with any transaction under the Plan, including any disposition
of shares acquired under the Plan, and a Participant’s enrollment in the Plan
will be deemed to constitute his or her consent to such withholding. At the time
of a Participant’s exercise of an option or disposition of shares acquired under
the Plan, the Company may require the Participant to make other arrangements to
meet tax withholding obligations as a condition to exercise of rights or
distribution of shares or cash from the Participant’s Account. In addition, a
Participant may be required to advise the Company of sales and other
dispositions of Company Stock acquired under the Plan in order to permit the
Company to comply with tax laws and to claim any tax deductions to which the
Company may be entitled with respect to the Plan.

          11.04 All payroll deductions received or held by the Company under
this Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.

          11.05 Changes in Capitalization. In the event of any merger,
reorganization, consolidation, recapitalization, stock dividend, extraordinary
cash dividend, or other changes in corporate structure affecting the Company
Stock, such adjustment shall be made in the aggregate number of shares of
Company Stock which may be delivered under the Plan, and in the number of
Company Stock subject to outstanding options granted under the Plan as may be
determined to be appropriate by the Committee, in its sole discretion.

          11.06 The Committee shall have the complete power and authority to
amend the Plan from time to time to the extent that such amendments are
necessary and appropriate for the efficient administration of the Plan; however,
in no event shall such authority extend to any amendment that would increase the
cost of the Plan for the Company. The Board shall have the complete power and
authority to terminate the plan. Further, to the extent necessary to comply with
Section 423 of the Code (or any other successor rule or provision), the Company
shall obtain stockholder approval in such a manner and to such a degree as so
required. No termination, modification, or amendment of the Plan may, without
the consent of an employee then having an option under the Plan to purchase
stock, adversely affect the rights of such employee under such option.

11

--------------------------------------------------------------------------------



          11.07 The Plan does not, directly or indirectly, create in any
employee or class of employees any right with respect to continuation of
employment by the Company, and it shall not be deemed to interfere in any way
with the Company’s right to terminate, or otherwise modify, an employee’s
employment at any time. Any benefits granted hereunder are not part of the
Participant’s base salary, and shall not be considered as part of such salary
for purposes of any other employee plan, program, policy or arrangement
maintained by the Company or in the event of severance, redundancy or
resignation. If the Participant’s employment is terminated for whatever reason,
whether lawfully or unlawfully, the Participant shall not be entitled by way of
damages for breach of contract, dismissal or compensation for loss of office or
otherwise to any sum, shares or other benefits to compensate him or her for the
loss or diminution in value of any actual or prospective right, benefits or
expectation under or in relation to the Plan. Benefits granted under the Plan
are entirely at the grace and discretion of the Company.

          11.08 All notices or other communications by a Participant to the
Company shall be deemed to have been duly given when received in the form
specified by the Company at the location, or by the person, designated by the
Company for the receipt thereof.

          11.09 The Company shall not be obligated to issue shares of Company
Stock with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto shall comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange or automated quotation system upon which the
shares may then be listed or quoted.

          11.10 The Plan shall continue in effect through, and including October
1, 2013, unless terminated prior thereto pursuant to Section 11.07 hereof, or by
the Board or the Committee, each of which shall have the right to extend the
term of the Plan. Upon any discontinuance of the Plan, unless the Committee
shall determine otherwise, any assets remaining in the Participant’s Accounts
shall be delivered to the respective Participant (or the Participant’s legal
representative) as soon as administratively practicable.

          11.11 To the extent permitted under Section 423 of the Code, the
Committee may provide for such special terms for Participants who are foreign
nationals, or who are employed by the Company or Subsidiary Corporation outside
of the United States of America, as the Committee may consider necessary or
appropriate to accommodate differences in local law, tax policy or custom.
Moreover, the Committee may approve such supplements to or amendments,
restatements, or alternative versions of, this Plan as it may consider necessary
or appropriate for such purposes without thereby affecting the terms of this
Plan as in effect for any other purpose; provided, however, that no such
supplements, amendments, restatements or alternative versions will include any
provisions that are inconsistent with the terms of this Plan, as then in effect,
unless this Plan could have been amended to eliminate such inconsistency without
further approval by the shareholders of the Company, or which would cause the
Plan to fail to meet the requirements of Section 423 of the Code.

          11.12 For the reasons described below, the Company and its affiliates
may process sensitive personal data about each Participant. Such data may
include but is not limited to: (a) personal data (e.g., name, address, telephone
number, fax number, email address, family

12

--------------------------------------------------------------------------------



size, marital status, sex, beneficiary information, emergency contacts, age,
language skills, and employee number), (b) employment information (e.g., C.V.
(or resume), wage history, employment references, job title, employment or
severance contract, plan or benefit enrollment forms and elections, and option
or benefit statements), and (c) financial information (e.g., wage and benefit
information, personal bank account number, tax related information, and tax
identification number). The Company may from time to time process and transfer
this or other information for internal compensation and benefit planning
(specifically, participation in the Plan). The legal persons for whom the
Participant’s personal data is intended are the Company, and any outside Plan
administrator or Administrator as selected by the Company from time to time, and
any other person that the Company may find in its administration of the Plan
appropriate. The Company shall ensure that all personal data and/or sensitive
data transmitted shall be kept confidential and used only for legitimate Company
purposes as described above.

          11.13 The Plan, all options granted hereunder, and all actions taken
in connection herewith shall be governed by and construed in accordance with the
laws of the State of New Jersey without reference to the principles of conflict
of laws, except as superseded by applicable federal law.

13

--------------------------------------------------------------------------------